Title: To Benjamin Franklin from the Abbé Nolin, 15 July 1783
From: Nolin, abbé ——
To: Franklin, Benjamin


          
            Monsieur
            a Paris Le 15 Juillet 1783
          
          Mr. De marbois Secretaire de L’ambassade de france en Amerique, me mande que mr Le
            cher. de La Luzerne désire des Graines potageres et me prie de Luy en envoyer un
            assortiment de choix. Il m’ajouté que Le Vaisseau le Vashington Caine. Barcley aborde au
            havre, que Ce navire est à vôtre disposition que Son Séjour ne Sera pas Long. Et que C’est une occasion tres favorable pour ce
            Transport. J’ay en Consequence rassemblé Les graines qu’on desire. Je prends La Liberté
            de vous Les adresser, en vous Supliant d’avoir La bonté de Les faïre passer á
            philadelphie, a Leur destination, J’ose attendre Cette Grace de votre Complaisance.
          J’ay L’honneur d’être avec Respect Monsieur Vôtre tres humble et tres obeissant
            Serviteur
          
            L’abbe Nolin,Directeur gal des pepinieres
              duRoy au Roule faubourg st honorë
          
         
          Notation: Nolin 15 Juillet 1783
        